TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00679-CV



           Bruce Mansbridge, Ph.D. and The Austin Center for the Treatment of
                   Obsessive-Compulsive Disorder, PLLC, Appellants

                                                 v.

                                        Jane Doe, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GN-12-000815, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellants have filed an unopposed motion to dismiss this appeal. They state that

the appeal is moot because the trial court dismissed the underlying litigation with prejudice on

July 1, 2013. Accordingly, we grant appellants’ motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellants’ Motion

Filed: July 12, 2013